DETAILED ACTION
	This rejection is in response to amendments filed on 12/14/2021.
	Claim 1-19 are pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 9, filed 12/14/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 
With respect to applicant’s arguments on pages 10-12 of remarks filed 12/14/2021 that that the prior art does not teach  “historical geolocation data ... indicating that a number of user visits to the retailer indicated by the geolocation of the AR device equals or exceeds a predetermined number of visits threshold,” Examiner respectfully disagrees. 
Ericson does not teach “historical geolocation data ... indicating that a number of user visits to the retailer indicated by the geolocation of the AR device equals or exceeds a predetermined number of visits threshold.” However, DeLuca teaches the aforementioned limitations because the reference teaches analyzing a purchase decision made by a user with location detector to track locations of the mobile device associated with the user within a retail store to form a proximity history, and identify whether the proximity history exceeds threshold. The proximity history is a collection of data indicating an amount of time the user is in proximity to an item as defined by a proximity threshold and/or how many times the user visits the item. The threshold defines an average amount of time that an average user expresses interest in the items and an average number of times the average user visits the items. For example,  the threshold further defines an average number of times the average user visits these items is once. If proximity history exceeds threshold, purchase decision analysis 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et. al. (US Pub. No. 2019/0206130 A1, hereinafter “Ericson”) in further view of DeLuca et al. (US Pub. No. 20170213224 A1, hereinafter “DeLuca”) and in further view of Suzuki (US Pub. No. 20120206487 A1, hereinafter “Suzuki”).

Regarding claims 1 and 13, 
Ericson discloses 
receiving, by a recommendation server and from an AR device associated with a user, visual data representing a view through a viewing area of the AR device, the visual data comprising geolocation data indicating a geolocation of the AR device (Ericson, [0023]: wearable eye glasses and augmented reality; [0017]: 
identifying, by the recommendation server, an image of an object included in the visual data (Ericson, [0030]:  server identify features of recognition for items in the visual data);
determining, by the recommendation server and based on the visual data, a product identifier associated with the object (Ericson, [0063]: image may be processed to determine item identifications of the items in image; [0067]: an item in an image is identified using a visual identifier);
determining, by the recommendation server, a retailer associated with the geolocation of the AR device (Ericson, [0036]: determine a location for the user by GPS receiver that obtains location information for communication device and user; FIG. 2A, [0054]: user using communication device in real-world location at a merchant location;  [0056]: while user views merchant location, to determine AR geo-location of merchant location is captured); 
determining, by the recommendation server, an attempt by the user to purchase the object based on historical …data associated with an account of the user (Ericson, [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures of the user and transaction histories, for example, by determining what normal purchases are made by a user; [0011]: as the user selects items for purchase, which may be done prior to completing a purchase transaction, the budget may be updated and item visual appearances in the augmented reality may be adjusted based on the change in the budget)
generating, by the recommendation server and in response to determining the attempt, recommendation data based on the product identifier and an account associated with the user (Ericson, [0041]: generate a visual indicator as a recommendation for purchase of an item; [0011]: recommendation is generated based on whether purchase will exceed user’s budget; [0020]: recommend an item for purchase if the item meets the user's budget; [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures); and
sending, by the recommendation server, the recommendation data to the AR device to cause the AR device to display the recommendation data to the user (Ericson, [0019]: output of the item to recommend the item for purchase; [0023-0024]:  present recommendations as AR to user).     
Ericson teaches recommendation data and historical data (Ericson, [0041] and [0012]) but does not explicitly disclose 
determining, by the recommendation server, an attempt by the user to purchase the object based on historical geolocation data … indicating that a number of user visits to the retailer indicated by the geolocation of the AR device equals or exceeds a predetermined number of visits threshold (emphasis added); 
detect, in the viewing area of the AR device, an overlap of the recommendation data and the object; and move the recommendation data to a region of the viewing area of the AR device to avoid the overlap.
However, DeLuca teaches that it is known to include:
determining, by the recommendation server, an attempt by the user to purchase the object based on historical geolocation data… indicating that a number of user visits to the retailer indicated by the geolocation of the AR device equals or exceeds a predetermined number of visits threshold (emphasis added) (DeLuca, [0026]: analyzing a purchase decision made by a user with a location detector to track locations of the mobile device associated with the user within a retail store to form a proximity history, and identify whether the proximity history exceeds threshold; [0046] and [0083]:  a proximity history is a collection of data indicating an amount of time the user is in proximity to an item as defined by a proximity threshold and/or how many times the user visits the item; [0073]: threshold further defines an average number of times the average user visits; [0075]: proximity history exceeds threshold; Fig. 6, [0102]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Ericson with DeLuca to include the aforementioned limitations since such a modification would be predictable. Specifically, Ericson would continue to teach an attempt by the user to purchase the object based on historical data except that now historical geolocation data is used to determine the attempt to purchase according to the teachings of DeLuca. This is a predictable result of the combination. (DeLuca, [0003]).
However, Suzuki teaches that it is known to include:
detect, in the viewing area of the AR device, an overlap of the recommendation data and the object; and move the recommendation data to a region of the viewing area of the AR device to avoid the overlap (Suzuki, [0012]: overlap detector and display 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Ericson and DeLuca with Suzuki to include the aforementioned limitations since such a modification would be predictable. Specifically, Ericson and DeLuca would continue to teach displaying recommendation data except that now data is displayed to avoid overlap with objects according to the teachings of Suzuki. This is a predictable result of the combination. (Suzuki, [0002-0003]).


Regarding claim 2
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein identifying the object comprises: determining the object occupies a predetermined amount of a predetermined region of the viewing area of the AR device. (Ericson, [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions; [0017])  



Regarding claim 3 
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein identifying the object comprises: determining the object occupies a foreground of the viewing area of the AR device (Ericson, [0015]: item recognition with item feature data extracted, which may include distances between signifying points or points of interest in the visual data. Depth or width of these signifying points or image landmarks may be extracted, as well as a size relative to other features in the visual data; [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions).   


Regarding claims 4 and 15
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein determining the product identifier comprises: extracting, by the recommendation server, the image of the object from the visual data; comparing, by the recommendation server, the extracted image and a plurality of images to identify an image of the plurality of images matching the extracted image, wherein each image of the plurality of images comprises a known object (Ericson, [0063]: image may be processed to determine item identifications of the items in image; [0067]: an item in an image is identified using a visual identifier; [0015]: extract item feature data and identify the item through comparison of the captured data to other images using known item features; [0016]: comparing the visual data to stored parameters, data, and/or information for the item or other item that identifies the item; [0030]); and
retrieving, by the recommendation server and from a database, a product identifier associated with the image of the plurality of images (Ericson, [0015-0016]: One or more databases may also be accessed that allows recognition, detection, and identification of the item in the visual data).


Regarding claims 5 and 16 
The combination of Ericson, DeLuca, and Suzuki teaches the method of Claim 1, wherein determining the attempt by the user to purchase the object comprises Ericson, [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures of the user and transaction histories, for example, by determining what normal purchases are made by a user; [0011]: as the user selects items for purchase, which may be done prior to completing a purchase transaction, the budget may be updated and item visual appearances in the augmented reality may be adjusted based on the change in the budget): 
extracting, by the recommendation server, the geolocation data from the visual data (Ericson, [0023]: wearable eye glasses and augmented reality; [0017]: determining a location of the user via GPS; [0018]: visual data used to determine geographic location; [0056]: geo-location; [0016]: user location within environment);
DeLuca teaches 
comparing, by the recommendation server, the extracted geolocation data and the historical geolocation data associated with the account of the user to determine a number of matches indicative of the number of visits; and determining, by the recommendation server, the number of matches exceeds a the predetermined number of visits threshold (DeLuca, [0034]: track locations of a mobile device associated with a user within a retail store to form a proximity history, the proximity history capturing information relating to items within the 

Regarding claims 6 and 17
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein determining the attempt by the user to purchase the object comprises: comparing, by the recommendation server, the product identifier associated with the object and contextual data associated with the account of the user; wherein the contextual data extracted from at least one of a social media account, a text message, and a transcript of a voice call (Ericson, [0012]: user account used to establish budget; [0013]: determine the budget using previous expenditures of the user and transaction histories, for example, by determining what normal purchases are made by a user; [0011]: as the user selects items for purchase, which may be done prior to completing a purchase transaction, the budget may be updated and item visual appearances in the augmented reality may be adjusted; [0016]: comparing the visual data to stored parameters, data, and/or information for the item or other item that identifies the item; [0036]: social networking).  


Regarding claim 7 
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein generating the recommendation data comprises: discovering, by the recommendation server and based on the account of the user, a predetermined financial milestone associated with the user; comparing, by the recommendation server, the predetermined financial milestone, purchase data associated with a purchase of the object, and the account of the user to determine an affordability value, wherein the affordability value indicates whether the purchase of the object prevents the user from achieving the predetermined financial milestone; and generating, by the recommendation server, the recommendation data based on the affordability value (Ericson, [0041]:  the item information may be used to determine and/or generate a visual indicator as a recommendation for purchase of an item in data capturing the item; [0055]: receive budgetary recommendations; [0057]: once the visual data is captured, item identification may be performed to determine item data, which may be compared with a budget of user to determine which items should be purchased based on budget; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item).  


Regarding claim 8 
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
selecting, by the recommendation server based on the affordability value, a cross-product associated with the product identifier; and generating, by the recommendation server, the recommendation data based on the plurality of cross-products, the product identifier, and the account associated with the user; wherein the recommendation data causes the AR device to display the cross-product to the user (Ericson, FIG. 2A, [0055]:  sub-items including a different brand, type, and/or price of a more generic genus of items and budgetary recommendations; [0057]: item identification may be performed to determine item data, which may be compared with a budget of user; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item; [0023-0024]:  present recommendations as AR to user; [0060]: show items that meet or are less than budget).  


Regarding claims 9 and 19 
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein generating the recommendation data comprises: discovering, by the recommendation server and based on the account of the user, a predetermined financial milestone associated with the user (Ericson, [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item; [0023-0024]:  present recommendations as AR to user; [0060]: show items that meet or are less than budget);
retrieving, by the recommendation server and from a database, visual content associated with the user; generating, by the recommendation server, the recommendation data based on the digital video, the product identifier, and the account associated with the user; wherein the recommendation data causes the AR device to display the digital video to the user (Ericson, [0041]: retrievable data from a database and generate recommendation based on item in visual data, including image or video identification data; [0015-0016]: databases may also be accessed that allows recognition, detection, and identification of the item in the visual data; [0037]: Database may also store captured audio, video, or audiovisual content. An augmented reality and/or graphics overlaid onto a display of captured data may be stored to database; [0064]);
generating, by the recommendation server and based on the visual content, a digital video simulating the user interacting with an object associated with the predetermined financial milestone (Ericson, [0023]: user may interact with the 



Regarding claim 10
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein the recommendation data causes the AR device to display the recommendation data in a first region of the viewing area of the AR device separate from a second region of the viewing area of the AR device occupied by the object (Ericson, FIG. 2B, [0057-0058]: display recommendations based on budget; [0059]: highlight items that meet budget and blur items exceeding restriction on interface) 	


Regarding claim 11
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
wherein the recommendation data causes the AR device to display an indicator deterring the user from purchasing the object (Ericson, FIG. 2B, [0057-0058]: display recommendations based on budget; [0059]: warn and blur items exceeding restriction on interface).


Regarding claim 12 
The combination of Ericson, DeLuca, and Suzuki teach the method of claim 1,
further comprising: receiving, by the recommendation server and from the AR device, a request to share the recommendation data with a second AR device associated with a second user; and sending, by the recommendation server, the recommendation data to the second AR device to cause the second AR device to display the recommendation data to the second user (Ericson, [0071-0072]: transmission to other devices; [0050]: user as well as other users may interact with the GUI to more easily view and communicate information; [0051]: users may link accounts). 


Regarding claim 14
 The combination of Ericson, DeLuca, and Suzuki teach the system of claim 13,
wherein the recommendation server further configured to at least one of: determine the object occupies a predetermined amount of a predetermined region of the viewing area of the AR device; (Ericson, [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions; [0017]).
and determine the object occupies a foreground of the viewing area of the AR device (Ericson, [0015]: item recognition with item feature data extracted, which may include distances between signifying points or points of interest in the visual data. Depth or width of these signifying points or image landmarks may be extracted, as well as a size relative to other features in the visual data; [0025]: object recognition and image processing to present AR; [0016]: an item of interest to a user may be designated with physical cues, such as pointing to an item; [0019] and [0032]: a visual change of the display of the item; FIG. 2A-B, [0058-0059]: displaying AR based on restrictions)


Regarding claim 18
The combination of Ericson, DeLuca, and Suzuki teach the system of claim 13, 
discover, based on the account of the user, a predetermined financial milestone associated with the user; compare the financial milestone, purchase data associated with a purchase of the object, and the account of the user to determine an affordability value, wherein the affordability value indicates whether the purchase of the object prevents the user from achieving the financial milestone (Ericson, [0041]:  the item information may be used to determine and/or generate a visual indicator as a recommendation for purchase of an item in data capturing the item; [0055]: receive budgetary recommendations; [0057]: once the visual data is captured, item identification may be performed to determine item data, which may be compared with a budget of user to determine which items should be purchased based on budget; [0064]: data for a budget set based on spending limits by a user with an account; [0068]: user specific restriction on purchase of the item);
select, based on the affordability value, a cross-product associated with the product identifier; and generate the recommendation data based on the plurality of cross-products, the product identifier, and the account associated with the user, wherein the recommendation data causes the AR device to display the cross-product and wherein the recommendation data causes the AR device to display an indicator deterring the user from purchasing the object (Ericson, FIG. 2A, [0055]:  sub-items including a different brand, type, and/or price of a more .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATASHA D RAMPHAL/Examiner, Art Unit 3684         

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684